Peters, J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 27, 2004, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree in full satisfaction of an eight-count indictment and was sentenced, in accordance with the negotiated plea agreement, to a prison term of 372 years followed by five years of postrelease supervision. He now appeals, maintaining that his ambiguous responses to County Court’s inquiries during his plea allocution cast doubt as to his commission of the crime to which he pleaded guilty. We disagree and affirm.
During his plea colloquy, defendant informed County Court that he unlawfully entered a dwelling through “an unlocked front door,” picked up a purse “and exited with it.” Furthermore, the record likewise demonstrates that his guilty plea was made in a knowing, intelligent and voluntary manner (see People v McEnteggart, 26 AD3d 643, 643 [2006], lv denied 7 NY3d 759 [2006]). In addition to advising defendant of the rights he was relinquishing by pleading guilty, and ensuring that he understood those rights, County Court explained the consequences of his plea to defendant, who nonetheless expressed his desire to plead guilty and admitted to having committed the crime charged (see People v Nesbitt, 23 AD3d 836, 837 [2005], lv denied 6 NY3d 816 [2006]).
We have considered defendant’s remaining claims and have determined that they are without merit.
Crew III, J.P., Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.